 


109 HRES 296 IH: Recognizing the achievements and contributions of 
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 296 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Ms. Linda T. Sánchez of California (for herself and Mr. Green of Wisconsin) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Recognizing the achievements and contributions of Teenangels and WiredSafety/WiredKids Executive Director Parry Aftab, in addressing the growing problem of cyberbullying in the United States. 
 
Whereas cyberbullying is defined as the transmission by one minor to another minor, through Web sites, instant messaging, camera phones, cell phones, Web blogs, or other electronic means, threats of physical harm, terrorist threats, comments meant to damage the reputation, embarrass, humiliate, insult, spread rumors, defame, or intimidate; 
Whereas cyberbullying can cause psychological harm, negatively impact academic performance, safety, and the well-being of children in school, force children to change schools, and in some cases lead to murder or suicide; 
Whereas given the anonymity of all electronic communications, children and adolescents’ sometimes lack of impulse control and underdeveloped empathy skills, the potential for widespread public distribution, limited Internet responsible use education, and the inability to appreciate the harm caused by cyberbullying, such acts can be particularly dangerous and cruel to youths; 
Whereas as WiredSafety.org and StopCyberbullying.org’s studies have found that this problem affects all children from 9 years old to 14 years old, and often involves cyber-sexual harassment targeting students over 14 years of age; and their studies have shown that more than 85 percent of preteens have had their feelings hurt by someone else online, and a large percentage of preteens and teens have had their passwords or identities stolen, and an average of 60 percent of the middle school students polled admitted to being involved directly or indirectly in a cyberbullying incident (in some cases as high as 97 percent of students polled at certain schools admitted to being involved in a cyberbullying incident), and that more than 65 percent of teens polled have intentionally visited Web sites that made fun of their peers; 
Whereas studies also show that parents, teachers, guidance counselors, students, and law enforcement agents are often ill-equipped to deal with cyberbullying or misunderstand it, thinking that it is merely offline bullying moved to cyberspace; 
Whereas Parry Aftab is one of the world’s leading experts on cybercrime, Internet privacy, cyber-abuse, cyberbullying, and children’s internet safety and responsible surfing issues; 
Whereas Parry Aftab is the Executive Director of WiredSafety, an organization that provides help, information and education to Internet and mobile device users of all ages which operates StopCyberbullying.org; 
Whereas Parry Aftab is the Executive Director of WiredKids, a United States charity dedicated to protecting all Internet users, especially children, from cybercrime and abuse, and to helping everyone learn how to protect their privacy and security online and to teach responsible Internet use; 
Whereas Parry Aftab and WiredKids founded and direct the Teenangels and their younger counterpart Tweenangels, a diverse group of youths ages 9–18 from all walks of life, from various backgrounds, religions, races, both male and female, who go out into their local communities and schools and teach others about Internet safety; 
Whereas Teenangels receive months of extensive training from Parry Aftab and other cyber-safety experts, including the Federal Bureau of Investigation (FBI) and conduct extensive research on issues affecting Internet safety and responsible technology use by children; 
Whereas following training, Teenangels are equipped to do presentations at their school, and other schools about Internet safety issues; 
Whereas every Teenangels Chapter develops a Top Ten Internet Safety Tip List for use in presentations on software protections, safe surfing engines, interactive gaming, cyberbullying, and other online and computer concerns and a Kids Internet Bill of Rights that provides, among other things, that young people have the right to use the Internet without harassment, cyberbullying or sexual exploitation, without having their personal information misused, or being redirected to pornography when surfing for their favorite kid sites; 
Whereas Marvel Enterprises (the home of Marvel comics) has donated an exclusive license for Dr. Aftab and Wired Kids to use their popular super heroes, such as Spider-Man, The Incredible Hulk, X-Men and Fantastic Four, in educating parents, schools and children about safe and responsible technology use, including InternetSuperHeroes.org’s good cybercitizenship programs and custom comic books featuring Teenangels and Marvel’s Spider-Man and other super hero characters; and 
Whereas there are over 290 Teenangels worldwide, including chapters in California, New Jersey, New York, Wisconsin, Maryland, Washington, D.C., the United Kingdom, and Pakistan, promoting safe and responsible Internet use, and keeping themselves, their families, other youth, and their communities educated about Internet risks and the dangers of cyberbullying: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Dr. Parry Aftab of WiredSafety/WiredKids and the Teenangels and Tweenangels for their vision, innovation, commitment, dedication, and efforts to educating students, parents, and the public on the dangers of cyberbullying, and on positive alternatives to cyberbullying; 
(2)supports Teenangels education and presentation model, which teaches students, teachers, and the community to avoid and combat cyberbullying, and to engage in safe online activities; and 
(3)encourages every school district and community in the United States of America to establish Teenangels Chapters to educate students about Internet safety and the dangers of cyberbullying and empower their youth to become good cybercitizens. 
 
